J-A09011-19

                               2020 Pa. Super. 14

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :         PENNSYLVANIA
                                               :
                                               :
               v.                              :
                                               :
                                               :
    DAVID PACHECO,                             :
                                               :     No. 151 EDA 2018
                      Appellant

       Appeal from the Judgment of Sentence, November 29, 2017,
          in the Court of Common Pleas of Montgomery County,
          Criminal Division at No(s): CP-46-CR-0002243-2016.

BEFORE:      KUNSELMAN, J., MURRAY, J., and PELLEGRINI*, J.

OPINION BY KUNSELMAN, J.:                            FILED JANUARY 24, 2020

        David Pacheco appeals from the aggregate judgment of sentence

imposed following his conviction of multiple counts of possession with intent

to deliver (“PWID”)1 and related offenses. Pacheco challenges the warrantless

search and seizure of his real-time cell site location information (CSLI), the

limitations on his expert’s testimony, and the length of his sentence.        After

extensive review, we affirm.

        The parties do not dispute the underlying facts of this case. Essentially,

in 2015, the Montgomery County District Attorney’s Office, Narcotics

Enforcement Team, working with the DEA, uncovered a large criminal

conspiracy as part of a heroin-trafficking investigation. The District Attorney’s

Office learned that a Mexican drug cartel was smuggling heroin into the United


____________________________________________


1   35 P.S. § 780-113(a)(30).


*    Retired Senior Judge assigned to the Superior Court.
J-A09011-19


States for distribution.          They believed that Pacheco, a Norristown,

Pennsylvania, resident, played a significant role in this operation by

transporting drugs from Georgia to New York.

        At various times throughout their nearly year-long investigation,

Montgomery County prosecutors applied for and obtained several orders

pursuant to Pennsylvania’s Wiretapping and Electronic Surveillance Control

Act (“the Wiretap Act”). 18 Pa.C.S.A. §§ 5701-5782. Some of those orders,

issued on August 28 and October 15, 2015, also included “ping” requests that

specifically authorized the cell phone company to send signals to Pacheco’s

phone at intervals and times as directed by law enforcement.                 Orders,

8/28/2015 and 10/15/2015, at ¶9.2              These signals gave investigators real-

time CSLI so they would know Pacheco’s location. The Montgomery County

Court of Common Pleas issued those orders under Subchapter E of the Wiretap

Act, which authorizes the collection of mobile communication tracking

information in limited circumstances. 18 Pa.C.S.A. §§ 5771-5775.

        “Mobile communications tracking information” is defined by the Wiretap

Act as “[i]nformation generated by a communication common carrier or a

communication service which indicates the location of an electronic device

supported by the communication common carrier or communication service.”

18 Pa.C.S.A. § 5702.          Many types of tracking information are available,



____________________________________________


2   The orders were identical, except for the date of issue.

                                       -2-
J-A09011-19


including historical CSLI and real time CSLI.         Historical CSLI is automatically

generated and routinely collected by wireless service providers whenever a

cell phone connects to a cell tower. 3         In contrast, according to the testimony

____________________________________________


3 The Supreme Court of the United States explained historical CSLI technology
in its recent decision, United States v. Carpenter, 138 S. Ct. 2206, 2211-12
(2018):

       There are 396 million cell phone service accounts in the United
       States—for a Nation of 326 million people. Cell phones perform
       their wide and growing variety of functions by connecting to a set
       of radio antennas called “cell sites.” Although cell sites are usually
       mounted on a tower, they can also be found on light posts,
       flagpoles, church steeples, or the sides of buildings. Cell sites
       typically have several directional antennas that divide the covered
       area into sectors.

       Cell phones continuously scan their environment looking for the
       best signal, which generally comes from the closest cell site. Most
       modern devices, such as smartphones, tap into the wireless
       network several times a minute whenever their signal is on, even
       if the owner is not using one of the phone’s features. Each time
       the phone connects to a cell site, it generates a time-stamped
       record known as cell-site location information (CSLI).          The
       precision of this information depends on the size of the geographic
       area covered by the cell site. The greater the concentration of cell
       sites, the smaller the coverage area. As data usage from cell
       phones has increased, wireless carriers have installed more cell
       sites to handle the traffic. That has led to increasingly compact
       coverage areas, especially in urban areas.

       Wireless carriers collect and store CSLI for their own business
       purposes, including finding weak spots in their network and
       applying “roaming” charges when another carrier routes data
       through their cell sites. In addition, wireless carriers often sell
       aggregated location records to data brokers, without individual
       identifying information of the sort at issue [in Carpenter]. While
       carriers have long retained CSLI for the start and end of incoming
       calls, in recent years phone companies have also collected location



                                       -3-
J-A09011-19


by the Commonwealth at Pacheco’s trial, real-time CSLI is actively obtained

through the following procedure:

       At the request and direction of law enforcement, the wireless
       service provider sends a command signal to the targeted cell
       phone. The command signal then reaches the user’s cell phone
       and activates the phone’s location subsystem to determine the
       location of the phone. The phone’s location is ascertained by
       obtaining data from at least three GPS satellites or, in the event
       GPS data cannot be obtained, the location of the Cell Tower the
       phone is currently near. The cell phone then transmits its location
       back to the wireless provider, who in turn e-mails the information
       to law enforcement.      The location information generated is
       generally accurate within less than thirty meters.

Pacheco’s Brief at 9 (citations to record omitted). Here, the orders at issue

authorized the collection of Pacheco’s real-time CSLI.

       Prosecutors and detectives analyzed the information they obtained

through the various orders issued under the Wiretap Act.             They identified

multiple occasions between September 2015 and January 2016 when Pacheco

traveled to Georgia and New York.              On each trip, Pacheco obtained a car

battery containing three kilograms of heroin in Atlanta, Georgia, returned

briefly to Norristown, Pennsylvania, and then transported the heroin to the

Bronx, New York, using his cell phone to facilitate the transactions.




____________________________________________


       information from the transmission of text messages and routine
       data connections. Accordingly, modern cell phones generate
       increasingly vast amounts of increasingly precise CSLI.

Carpenter, 138 S. Ct. at 2211-12.


                                       -4-
J-A09011-19


       By monitoring intercepted telephone calls from orders not challenged on

appeal, detectives learned that, on January 10, 2016, Pacheco would be

driving back from Atlanta, through Norristown, with a retrofitted car battery

containing three kilograms of heroin. Police assembled a surveillance team

along Pacheco’s anticipated route and apprehended him in Montgomery

County.    A search of his vehicle revealed three kilograms of heroin hidden in

the car’s battery.4

       Police arrested Pacheco and charged him with nine counts of PWID and

criminal use of a communications facility, two counts of dealing in unlawful

proceeds, and one count of conspiracy to commit PWID and corrupt

organizations.5     Among other evidence not challenged on appeal, Pacheco

moved to suppress the real-time CSLI evidence.        Following a suppression

hearing, the trial court denied Pacheco’s motion.

       The case proceeded to a jury trial beginning on August 7, 2017. Pacheco

stipulated that he transported three kilograms of heroin on seven of the nine

trips detected by law enforcement. He also admitted on direct examination

that he did the things that police said he did. Trial Court Opinion, 3/9/18, at


____________________________________________


4 The amount of heroin seized from one car battery was equivalent to
approximately one hundred thousand single-dose bags. See Trial Court
Opinion, 3/9/18, at 4. The total amount of heroin Pacheco transported and
possessed, 27 kilograms, was worth $8.9 million on the street. Id. at 31.

5 See 35 P.S. § 780-11(a)(30), 18 Pa.C.S.A. §§ 7512, 5111, 903, and 911,
respectively.


                                       -5-
J-A09011-19


4 (citation to record omitted). However, Pacheco claimed the defense of

duress. He argued that the Mexican drug cartels coerced him to act as a drug

courier by threatening to kill his family members if he did not cooperate.

Pacheco’s Brief at 12.

       At the conclusion of trial, the jury convicted Pacheco of all charges,

except corrupt organizations.           On November 29, 2017, the trial court

sentenced him to an aggregate prison term of forty to eighty years, followed

by ten years of probation.6 Pacheco timely filed post-sentence motions, which

the trial court denied on December 12, 2017. He then filed a timely notice of

appeal. Both Pacheco and the trial court complied with Pa.R.A.P. 1925.

       In his Statement of Questions Involved, Pacheco raises the following

four issues for our review, which we have reordered for ease of disposition:

       I.     Whether [Pacheco] waived [his challenge to the denial of
              suppression of the real-time CSLI evidence] when it was
              clearly set forth in his [Rule] 1925(b) statement?


____________________________________________


6 The trial court sentenced Pacheco to serve consecutive prison sentences of
five to ten years on seven counts of PWID; concurrent prison sentences of five
to ten years on the remaining two counts of PWID; a consecutive prison
sentence of three to six years for conspiracy to commit PWID; consecutive
prison terms of one to two years for each of the two counts of dealing in
proceeds of unlawful activity; five years of probation on two counts of criminal
use of a communications facility, consecutive to each other and to the period
of incarceration; and five years of concurrent probation for each of the
remaining seven counts of criminal use of a communications facility. Trial
Court Opinion, 3/9/18, at 5. All of the sentences fall within the standard range
of the sentencing guidelines.




                                       -6-
J-A09011-19


       II.    Whether the trial court erred in denying the motion to
              suppress evidence where the Commonwealth illegally
              tracked [Pacheco’s] cell phone(s) in violation of the
              Pennsylvania Constitution, the Fourth Amendment, the
              Pennsylvania Wiretap Act and the recent decision in
              Carpenter v. United States, 138 S. Ct. 2206, 2218
              (2018).[7]

       III.   Whether the trial court erred by denying the right to present
              a Mexican drug cartel expert whose testimony would have
              supported the duress defense presented at trial?

       IV.    Whether the trial court abused its discretion by imposing a
              manifestly unreasonable, excessive aggregate sentence of
              forty (40) to eighty (80) years of imprisonment, which was
              a virtual life sentence, without giving adequate reasons for
              that sentence while relying on improper considerations?

Pacheco’s Brief at 5 (footnote added).

       In considering his first issue, we must decide whether Pacheco

sufficiently preserved his challenge to the warrantless collection of the real-

time CSLI evidence. Although numerous orders were issued to law

enforcement during the course of the investigation, in this appeal, Pacheco

challenges only the portions of the orders issued pursuant to 18 Pa.C.S.A.

§§ 5771-5775, Subchapter E of the Wiretap Act, which authorized the real-

time CSLI tracking of his cell phone.




____________________________________________


7 As discussed infra, the Supreme Court of the United States in Carpenter
held that when the government accesses historical CSLI during the course of
a criminal investigation, it constitutes a search under the Fourth Amendment,
necessitating a warrant.


                                       -7-
J-A09011-19


      Appellate Rule 1925 requires that an appellant “concisely identify each

ruling or error that the appellant intends to challenge with sufficient detail to

identify all pertinent issues.”   Pa.R.A.P. 1925(b)(4)(ii).     This Court has

considered the question of what constitutes a sufficient Rule 1925(b)

statement on many occasions. See, e.g., Commonwealth v. Hansley, 24
A.3d 410, 415 (Pa. Super. 2011) (holding that it is well-established that an

appellant must properly specify in his concise statement the error to be

addressed on appeal).

      In Pacheco’s concise statement, he framed his challenge to the real-

time CSLI evidence as follows:

      Whether the trial court erred in failing to suppress all evidence
      derived from the warrantless real-time tracking of [his] cell phone
      where such evidence was obtained in violation of the Pennsylvania
      Wiretap Act, Article I, Section 8 of the Pennsylvania Constitution,
      and the Fourth and Fourteenth Amendment of the United States
      Constitution?

Concise Statement, 1/31/18, at ¶ 1.

      In its Rule 1925(a) opinion, the trial court concluded that Pacheco

waived this issue because he stated it too vaguely.        Trial Court Opinion,

3/9/18, at 7-8. According to the trial court, because prosecutors obtained

multiple court orders authorizing various searches, it was “unclear what

evidence was obtained without a [c]ourt order or warrant.” Id. at 7.

      The Commonwealth also argues that Pacheco waived the claim, albeit

on a different basis; namely, that Pacheco did not raise a Carpenter issue

before the trial court. Commonwealth’s Brief at 4.

                                   -8-
J-A09011-19


      Although Pacheco did not specifically mention the Carpenter decision

until he filed his appellate brief, based on our examination of the certified

record, we conclude that Pacheco did, in fact, raise and preserve his challenge

to the warrantless collection of real-time CSLI evidence from his cell phone

provider. Pacheco filed a supplement to his motion to suppress in which he

specifically claimed that prosecutors failed to “seek a search warrant from the

[c]ourt to legally utilize ‘Mobile Tracking Technology’ . . . or similar technology

. . . as . . . is required and necessary under Article I, Section 8 of the

Pennsylvania Constitution and the Fourth Amendment of the United States

Constitution.” Supplement to Motion to Suppress, 11/18/16, at unnumbered

1-2. Pacheco additionally claimed that the use of such technology “constitutes

a ‘search’ under constitutional analysis which . . . cannot be authorized without

the issuance of a search warrant based on probable cause.”                 Id. at

unnumbered 2.

      Following the suppression hearing, Pacheco filed a supplemental brief

where he again argued that the orders authorizing real-time CSLI tracking of

his cell phone under Subchapter E of the Wiretap Act violated Article I, Section

8 of the Pennsylvania Constitution and the Fourth Amendment of the United

States Constitution “because the [o]rders fail[ed] to satisfy the constitutional

protections of the warrant requirement.” Memorandum of Law in Support of

Supplemental Motion to Suppress, 3/6/17, at unnumbered 14.




                                   -9-
J-A09011-19


      Based on these averments, Pacheco adequately raised and preserved

his challenge to the orders authorizing real-time CSLI tracking of his cell

phone; he claimed this tracking constituted a search under the Fourth

Amendment and that investigators were required to obtain a warrant before

the tracking began. We disagree with the trial court’s finding that the issue,

as Pacheco framed it in his concise statement, was unduly vague. In our view,

the issue was stated with sufficient clarity to identify the pertinent issue on

appeal; thus, Pacheco did not waive his claim. Pa.R.A.P. 1925(b)(4)(ii).

      Having concluded that Pacheco sufficiently preserved his challenge that

prosecutors obtained his real-time CSLI without a warrant, we will address the

merits of his second issue, i.e., whether the trial court erred in denying his

motion to suppress this evidence. Pacheco argues that the seizure of his CSLI

information was a search under the Fourth Amendment, and that the orders

used by prosecutors were insufficient under Carpenter because they were

not warrants. Pacheco’s Brief at 28, 31. These issues raise pure questions of

law, for which our standard of review is de novo. Commonwealth v. Fulton,

179 A.3d 475, 487 (Pa. 2018).        Because these questions challenge the

decision of the suppression court, our scope of review as to the subject matter

is confined to the factual findings and legal conclusions of the suppression

court. See In re L.J., 79 A.3d 1073, 1080 (Pa. 2013). As for the record, we

may consider only the evidence of the prevailing party at the suppression




                                 - 10 -
J-A09011-19


hearing and so much of the evidence of the non-prevailing party as remains

uncontradicted, when read in the context of the record as a whole. Id.

     Pacheco claims the investigators violated his rights under the Fourth

Amendment of the Constitution of the United States and Article I, Section 8 of

the Constitution of the Commonwealth of Pennsylvania because they obtained

his real-time CSLI without a warrant.

     Both the Fourth Amendment of the Constitution of the United States and

Article 1 Section 8 of the Constitution of the Commonwealth of Pennsylvania

protect citizens from unreasonable, searches and seizures.        The Fourth

Amendment provides that:

     The right of the people to be secure in their persons, houses,
     papers, and effects, against unreasonable searches and seizures,
     shall not be violated, and no warrants shall issue, but upon
     probable cause, supported by oath or affirmation, and particularly
     describing the place to be searched, and the persons or things to
     be seized.

U.S. Const. Amend. IV.

     Similarly, the Pennsylvania constitution provides:

     The people shall be secure in their persons, houses, papers and
     possessions from unreasonable searches and seizures, and no
     warrant to search any place or to seize any person or things shall
     issue without describing them as nearly as may be, nor without
     probable cause, supported by oath or affirmation subscribed to by
     the affiant.




                                 - 11 -
J-A09011-19


Pa. Const. Art. I, § 8. 8

       In support of his argument that law enforcement violated his rights,

Pacheco relies on the Supreme Court of the United States’ decision in

Carpenter, supra, which was announced during the pendency of this appeal.9

There, the High Court addressed the question of whether the government

conducts a search under the Fourth Amendment when it accesses historical

CSLI during the course of a criminal investigation. Suspecting that Carpenter


____________________________________________


8 We note that in the argument section of his brief, Pacheco did not set forth
a separate analysis of whether the Pennsylvania constitution provided him
with greater protection than the federal constitution. To assert a claim that
Article I § 8 provides greater protection than its federal counterpart, the
Supreme Court of Pennsylvania, in Commonwealth v. Edmunds, 586 A.2d.
887, 895 (Pa. 1991), directed that a party must brief and analyze at least the
four factors set forth in that decision. Since Pacheco did not undertake this
separate analysis in his brief, we will presume he is entitled to the same
protection under both the federal and the state constitution, and will consider
his claim solely under the Fourth Amendment and its relevant case law.

9 Although Carpenter was decided subsequent to Pacheco’s conviction and
sentencing, the Supreme Court of the United States has instructed that a new
rule for the conduct of criminal prosecution is to be applied retroactively to all
cases, state or federal, pending on direct review or not yet final. See Schriro
v. Summerlin, 542 U.S. 348, 351 (2004) (citing Griffith v. Kentucky, 479
U.S. 314, 328 (1987)); see also Commonwealth v. Washington, 142 A.3d
810, 815 (Pa. 2016) (stating that “new constitutional procedural rules
generally pertain to future cases and matters that are pending on direct review
at the time of the rule’s announcement”). Carpenter announced a new rule
for the conduct of criminal prosecution; therefore, it applies retroactively to
Pacheco’s case because it was decided while Pacheco’s case was pending on
direct review with this Court, and he preserved the issue at all stages of
adjudication. See Commonwealth v. Marshall, 947 A.2d 714, 719 (Pa.
2008).




                                       - 12 -
J-A09011-19


was involved in a string of robberies, federal prosecutors sought and obtained

two court orders pursuant to the federal Stored Communications Act (“SCA”),

18 U.S.C. §§ 2701-2713. These “D orders,” issued under 18 U.S.C.

§ 2703(d),10 permitted law enforcement to obtain historical CSLI records from

Carpenter’s wireless service provider for the four-month interval during which

the robberies occurred. The records revealed the location of Carpenter’s cell

phone whenever it made or received calls, and placed the phone near four of

the charged robberies.

        Prior to trial, Carpenter moved to suppress the historical CSLI provided

by the wireless carriers.       He argued that the government’s seizure of this

information violated his reasonable expectation of privacy because it was


____________________________________________


10   That section of the federal wiretap act provided:

        (d) Requirements for court order.--A court order for
        disclosure under subsection (b) or (c) may be issued by any
        court that is a court of competent jurisdiction and shall issue
        only if the governmental entity offers specific and articulable
        facts showing that there are reasonable grounds to believe
        that the contents of a wire or electronic communication, or
        the records or other information sought, are relevant and
        material to an ongoing criminal investigation. In the case
        of a State governmental authority, such a court order shall
        not issue if prohibited by the law of such State. A court
        issuing an order pursuant to this section, on a motion made
        promptly by the service provider, may quash or modify such
        order, if the information or records requested are unusually
        voluminous in nature or compliance with such order
        otherwise would cause an undue burden on such provider.

18 U.S.C.A. § 2703(d).


                                       - 13 -
J-A09011-19


obtained without a warrant supported by probable cause. The court denied

Carpenter’s motion. On appeal, the United States Court of Appeals for the

Sixth Circuit affirmed, finding that the government conducted no “search.”

That court reasoned that Carpenter voluntarily shared his cell phone location

information with his wireless carriers, and he therefore had no expectation of

privacy in his historical CSLI data. See United States v. Carpenter, 819
F.3d 880 (6th Cir. 2016).

      Reversing, the Supreme Court of United States Supreme Court first

observed that this type of digital data maintained by a third party did not fit

neatly under existing precedents. Carpenter, 138 S. Ct. 2206, 2214 (2018).

To determine whether historical CSLI was protected by the Fourth

Amendment, the court discussed two line of cases, both involving different

privacy interests.   Id. at 2214-15. The first line of cases addressed an

individual’s expectation of privacy in his physical location and movements.

Compare United States v. Knotts, 460 U.S. 276 (1983) (finding no

expectation of privacy using a beeper to aid in tracking Knotts’ car because a

person traveling in an automobile on public streets has no expectation of

privacy in his movements from one place to another) with United States v.

Jones, 565 U.S. 400, 405 (2012) (finding a search occurred when agents

installed a GPS tracking device on Jones’ car and continuously monitored the

vehicle’s movements for 28 days).




                                 - 14 -
J-A09011-19


      The second line of cases held that a person does not have a reasonable

privacy interest in information he voluntarily turns over to third parties, i.e.,

the third-party doctrine. See United States v. Miller, 425 U.S. 435, 443

(1976) (finding no expectation of privacy in financial records held by a bank);

see also Smith v. Maryland, 442 U.S. 735, 743-744 (1979) (finding no

expectation of privacy in records of dialed telephone numbers conveyed to

telephone company).

      Based on how cell phones are used in today’s society, the High Court

found that an individual maintains a legitimate expectation of privacy in the

record of his physical movements as captured through CSLI, even more so

than with a GPS device. As the Court observed, a cell phone has become

“almost a feature of human anatomy.” Carpenter, 138 S. Ct. at 2218. “While

individuals regularly leave their vehicles, they compulsively carry cell phones

with them all the time. A cell phone faithfully follows its owner beyond public

thoroughfares   and    into   private   residences,   doctor’s   offices,   political

headquarters and other potentially revealing locales.” Id. In fact, “when the

Government tracks the location of a cell phone it achieves near perfect

surveillance, as if it had attached an ankle monitor to the phone’s user.” Id.

Accordingly, the Court held when the government accessed Carpenter’s CSLI

from his wireless carriers without a warrant, it invaded his reasonable

expectation of privacy in the whole of his physical movements. Id. at 2219.




                                  - 15 -
J-A09011-19


     The High Court rejected the application of the third-party doctrine to

historical CSLI for two reasons: the lack of limitations on this type of

information and the fact that an individual does not voluntarily “share” this

information in the normal sense of that word.     Id. at 2219-20. The Court

observed:

     In the first place, cell phones and the services they provide are
     “such a pervasive and insistent part of daily life” that carrying one
     is indispensable to participation in modern society. Second, a cell
     phone logs a cell-site record by dint of its operation, without any
     affirmative act on the part of the user beyond powering up.
     Virtually any activity on the phone generates CSLI, including
     incoming calls, texts, or e-mails and countless other data
     connections that a phone automatically makes when checking for
     news, weather, or social media updates. Apart from disconnecting
     the phone from the network, there is no way to avoid leaving
     behind a trail of location data. As a result, in no meaningful sense
     does the user voluntarily “assume the risk” of turning over a
     comprehensive dossier of his physical movements.

Id. at 2220 (citations omitted; some formatting).

     Having found that the acquisition of Carpenter’s CSLI was a search, the

Court also concluded that the Government must generally obtain a warrant

supported by probable cause before acquiring such records. Id. at 2221. The

Court further determined that the “D orders” issued under 18 U.S.C. § 2703(d)

were insufficient, because the government only had to show “reasonable

grounds” for believing that the records were relevant and material to an

ongoing investigation.” Id. at 2221. The Court found “that showing falls well

short of the probable cause required for a warrant.” Id.




                                 - 16 -
J-A09011-19


       Notably, the High Court in Carpenter emphasized that its decision was

a narrow one, and did not extend to matters not before it, including the

collection of real-time CSLI, which is the technology at issue in this case. Id.

at 2220.

       Nevertheless, Pacheco asserts that the rationale of Carpenter applies

with equal or greater force to real-time CSLI tracking. Pacheco’s Brief at 26.

He argues that a cell phone’s historical CSLI automatically generates as it

communicates throughout the day with cell towers and the wireless service

provider as part of its ordinary operations.            By contrast, real-time CSLI

tracking requires the wireless service provider to signal the cell phone at the

active request of law enforcement.              Id. at 26-27.   Pacheco asserts that

“[t]hose signals then reached into [his] pocket, home, car, or wherever the

phone was kept, to activate the phone’s location subsystem . . . without [his]

knowledge.” Id. at 27.

       In the wake of Carpenter, other courts addressing this question have

determined that real-time CSLI is subject to the same privacy concerns as

historical CSLI.11 Indeed, even before Carpenter, several courts determined

____________________________________________


11See United States v. Thompson, 2019 U.S. Dist. LEXIS 41169, *33 (D.C.
Minn. March 7, 2019) (extending Carpenter to real-time CSLI, noting “the
Fourth Amendment was undoubtedly implicated and a warrant based on a
showing of probable cause was required”); United States v. Williams, 2019
U.S. Dist. LEXIS 64324, *31 (S.D. Ga. Feb. 27, 2019) (concluding that the
Carpenter analysis appears to apply equally to the collection of real-time
CSLI); Sims v. State, 569 S.W.3d 634, 645 (Tex. Crim. App. 2019) (“Even



                                       - 17 -
J-A09011-19


that when law enforcement obtained real-time CSLI in the context of a criminal

investigation, it was a search under the Fourth Amendment.12




____________________________________________


though Carpenter dealt with historical CSLI, not real-time location
information, we believe that the Court’s reasoning in Carpenter applies to
both kinds of records.”); see also United States v. Chavez, 2019 U.S. Dist.
LEXIS 33210, at *41 (N.D. Cal. Mar. 1, 2019) (discussing Carpenter’s
application to historical CSLI and noting, in dicta, that “[e]ventually, the same
may be expected of real-time cell-site location information, where an
individual has arguably an even greater expectation of privacy”); State v.
Brown, 202 A.3d 1003, 1014 n.9 (Conn. 2019) (stating, in dicta, that “we
see no difficulty in extending the rationale of Carpenter as applied to
historical CSLI to prospective orders”).

12 See, e.g., United States v. Ellis, 270 F. Supp. 3d 1134, 1145 (N.D. Cal.
2017) (holding “that cell phone users have an expectation of privacy in their
cell phone location in real time and that society is prepared to recognize that
expectation as reasonable”); In re Application of U.S. for an Order
Authorizing Disclosure of Location Info. of a Specified Wireless Tel.,
849 F. Supp. 2d 526, 539 (D. Md. 2011) (finding a “reasonable expectation of
privacy both in [subject’s] location as revealed by real-time [CSLI] and in his
movement where his location is subject to continuous tracking over an
extended period of time”); In re Application of U.S. for an Order
Authorizing the Release of Historical Cell-Site Info. (In re Application
(E.D.N.Y.)), 809 F. Supp. 2d 113, 119-20 (E.D.N.Y. 2011) (concluding that
cell-phone users maintain a reasonable expectation of privacy in long-term
CSLI records and that the government’s obtaining these records constitutes a
Fourth Amendment search); Tracey v. State, 152 So. 3d 504, 525-26 (Fla.
2014) (holding that real-time CSLI data was protected by the Fourth
Amendment, and thus, its use by law enforcement constituted a search which
required a warrant based upon probable cause); Commonwealth v.
Augustine, 4 N.E.3d 846, 866 (Mass. 2014) (holding that the government-
compelled production of the defendant’s CSLI records constituted a search in
the constitutional sense which required a warrant); State v. Earls, 70 A.3d
630, 644 (N.J. 2013) (holding that police must obtain a warrant based on a
showing of probable cause, or qualify for an exception to the warrant
requirement, to obtain tracking information through the use of a cell phone).


                                       - 18 -
J-A09011-19


      Our research revealed only two Pennsylvania appellate decisions that

discussed real-time CSLI. In Commonwealth v. Rushing, 71 A.3d 939, 961-

64 (Pa. Super.) rev’d on other grounds, 99 A.3d 416 (Pa. 2014) the judge who

wrote for the majority concluded that the collection of real-time CSLI required

probable cause, but no other panel member joined that portion of the judge’s

decision. The Supreme Court of Pennsylvania granted allocatur and reversed

on a separate limited issue. In Commonwealth v. Cole, 167 A.3d. 49 (Pa.

Super. 2017), this Court decided that a warrant allowing real-time tracking

issued in Maryland could extend to tracking in Pennsylvania when the subject

voluntarily crossed state lines. The issue of whether real-time CSLI was a

“search” was not before the panel.

      We find no meaningful distinction between the privacy issues related to

historical and real-time CSLI.    In our view, the High Court’s rationale in

Carpenter extends to real-time CSLI tracking. Applying that Court’s analogy,

obtaining real-time CSLI is the equivalent of attaching an ankle monitor to the

cell phone’s user; it allows the government to track the user’s every move as

it is happening. See Carpenter, 138 S. Ct. at 2218. Therefore, we hold that

an individual maintains a legitimate expectation of privacy in the record of his

physical movements as captured through real-time CSLI.          As such, when

prosecutors sought and obtained real-time information about Pacheco’s

location by pinging his cell phone, they conducted a “search” under the federal

and state constitutions.


                                 - 19 -
J-A09011-19


         Because a search occurred, we must decide whether the orders

prosecutors used to seize that information under the Pennsylvania Wiretap Act

satisfied the warrant requirement of the Fourth Amendment. Pacheco argues

that mere orders are insufficient under Carpenter, and that the government

specifically needs a warrant. “[B]ecause detectives had no warrant to obtain

[Pacheco’s] real-time CSLI, all evidence derived therefrom must be

suppressed pursuant to Carpenter.” Pacheco’s Brief at 28. “Moreover, unlike

in Jones where the Court did not address the warrant requirement, the

holding in Carpenter unequivocally requires a warrant to obtain CSLI.” Id. at

31. 13

         Our research discloses that the Supreme Court of the United States

previously has held that “orders” issued under the federal wiretap act were,

in fact, warrants under the Fourth Amendment, provided certain requirements

were met. Dalia v. United States, 441 U.S. 238, 255-256 (1979). In Dalia,



____________________________________________


13 In his brief, Pacheco discusses two additional arguments regarding these
orders, namely that, as written, they provide “target-specific” surveillance
which can only be issued by the Superior Court under Subchapter B of the
Wiretap Act, and that they were overly broad. Pacheco’s Brief at 18-20; 32-
41. However, Pacheco did not raise these specific issues in his concise
statement. Thus, they are waived. See Commonwealth v. Lord, 719 A.2d
306, 309 (Pa. 1998) (holding that, if an appellant is directed to file a concise
statement of matters to be raised on appeal pursuant to Pa.R.A.P. 1925(b),
any issues not raised in that statement are waived). See also Pa.R.A.P.
1925(b)(4)(ii), which requires an appellant filing a concise statement to
identify each error the appellant intends to challenge with sufficient detail to
identify all pertinent issues for the judge.


                                       - 20 -
J-A09011-19


the government obtained orders under Title III of the Omnibus Crime Control

and Safe Streets Act of 1968 (Title III), 18 U.S.C. §§ 2510–2520, which

permitted courts to authorize electronic surveillance by government officers

in specified situations. Id. at 240. The district court found probable cause to

believe that the defendant was a member of a conspiracy stealing goods in

interstate commerce. Id. at 241. It granted the government’s request for

authorization to intercept all oral communications concerning the conspiracy

at the defendant’s office. Id. at 242.          The defendant was convicted.   On

appeal, the defendant challenged, among other things, the government’s

covert entry to his office, claiming it violated his Fourth Amendment privacy

rights.   Id. at 254-55.14 The Third Circuit affirmed. The Supreme Court of

the United States, in affirming his conviction, observed that three things were

required to meet the warrant requirement under the Fourth Amendment:

       The Fourth Amendment requires that search warrants be issued
       only “upon probable cause, supported by Oath or affirmation, and
       particularly describing the place to be searched, and the persons
       or things to be seized.” Finding these words to be “precise and
       clear,” this Court has interpreted them to require only three
       things. First, warrants must be issued by neutral, disinterested
       magistrates.      Second, those seeking the warrant must
       demonstrate to the magistrate their probable cause to believe that
       “the evidence sought will aid in a particular apprehension or
       conviction” for a particular offense. Finally, “warrants must


____________________________________________


14 The defendant claimed the warrant was invalid because he did not have
notice that it was being executed. Dalia, 441 U.S. at 247. Pacheco does not
argue lack of notice regarding law enforcement’s interception of his real-time
CSLI. In any event, under the Fourth Amendment, such argument would fail.
Id. at 248-59.

                                       - 21 -
J-A09011-19


       particularly describe the ‘things to be seized,’” as well as the place
       to be searched.

Id. at 255 (citations omitted).

       It concluded that the court order authorizing the interception of oral

communications at the defendant’s office was “a warrant issued in full

compliance with these traditional Fourth Amendment requirements.”

Id. at 255 (emphasis added). As the Court observed:

       [The order] was based upon a neutral magistrate’s independent
       finding of probable cause to believe that [defendant] had been
       and was committing specifically enumerated federal crimes, that
       petitioner’s office was being used “in connection with the
       commission of [these] offenses,” and that bugging the office
       would result in the interception of “oral communications
       concerning these offenses.” Moreover, the exact location and
       dimensions of [defendant’s] office were set forth, and the extent
       of the search was restricted to the “[i]ntercept[ion of] oral
       communications of [defendant] and others as yet unknown,
       concerning the above-described offenses at the business office of
       [defendant]. . . .”

Id. at 256 (citations to record omitted; some brackets in original). Thus, the

High Court found that some orders may, in fact, be warrants.

       Turning to the case before us, the court orders in question were

obtained by Montgomery County District Attorney’s Office pursuant to

Subchapter E of the Wiretap Act.15 18 Pa.C.S.A. §§ 5771-5775. We find that

____________________________________________


15 Subchapter E of Wiretap Act allows a district attorney to apply to a court of
common pleas or the Superior Court, depending on the circumstances, for an
order authorizing the collection of mobile communications tracking
information. 18 Pa.C.S.A. § 5772(a). Orders issued under this subchapter,
must contain the following specific information:



                                       - 22 -
J-A09011-19


these “orders” met the requirements identified in Dalia. First, the orders were

issued by a judge of the Court of Common Pleas of Montgomery County, a

neutral, disinterested, judicial officer authorized to issue such orders under

the Pennsylvania Wiretap Act. 18 Pa.C.S.A. §§ 5772 (a), 5773. Second, the

orders specifically state that the court found “probable cause” that the

information sought would aid in the apprehension of a particular individual for

a particular offense. Orders, 8/28/19 and 10/15/19, at ¶¶ 1-4. They identify

the individual, “David Pacheco . . . a source for heroin.” Id. at ¶ 3. And, they

identify the criminal offenses “including but not limited to the Manufacture,

____________________________________________




       (i) That there is probable cause to believe that information
       relevant to an ongoing criminal investigation will be obtained from
       the targeted telephone.

       (ii) The identity, if known, of the person to whom is leased or in
       whose name is listed the targeted telephone, or, in the case of the
       use of a telecommunication identification interception device, the
       identity, if known, of the person or persons using the targeted
       telephone.

       (iii) The identity, if known, of the person who is the subject of the
       criminal investigation.

       (iv) In the use of pen registers and trap and trace devices only,
       the physical location of the targeted telephone.

       (v) A statement of the offense to which the information likely to
       be obtained by the pen register, trap and trace device or the
       telecommunication identification interception device relates.

18 Pa.C.S.A. § 5773(b).




                                       - 23 -
J-A09011-19


Delivery and or Possession with Intent to Deliver a Controlled Substance;

Criminal Conspiracy; and Criminal Use of a Communication Facility.”16 Id. at

¶ 4.    Third, the orders described the place to be searched (Pacheco’s cell

phone) and the items to be seized (the real-time CSLI for that phone). Id. at

¶¶ 1, 9. Because the orders met the three requirements of Dalia, they were

in fact warrants under the Fourth Amendment. 17 Therefore, the search in this

case was legal.

        Furthermore, the instant orders were obtained pursuant to affidavits of

probable cause, each more than thirty pages long, detailing the specifics of

the criminal investigation into this Mexican drug cartel’s activities in the United

States, and Pacheco’s suspected role in that operation. The affidavits attested

to the personal observation of the affiant, information provided by other

investigators and law enforcement agencies, several confidential and reliable

informants, and information from other electronic and physical surveillance.


____________________________________________


16   35 Pa.C.S.A. § 780-113; 18 Pa.C.S.A. §§ 903, 5111, 7512.

17 We note that this Court previously ruled that orders issued under the
Pennsylvania Wiretap Act may serve as “the functional equivalent of
traditional search warrants,” provided the orders were issued by the court
upon a showing of the requisite level of suspicion. See Commonwealth v.
Burgos, 64 A.3d at 655 (emphasis added). We clarify that ruling today by
holding, pursuant to Dalia, that orders duly issued by the court under the
Pennsylvania Wiretap Act, supported by probable cause, and particularly
describing the place to be searched and the items to be seized, are “warrants”
under the Fourth Amendment. The nomenclature of the statute is irrelevant.




                                       - 24 -
J-A09011-19


Finally, and most importantly, these orders, when read in their totality,18

indicate that the court found probable cause that the information obtained

would lead to evidence that Pacheco was violating specific provisions of the

crimes code and would enable law enforcement to track and locate him

through his cell phone.

       The warrants issued here under the Pennsylvania Wiretap Act differ

substantially from the “D orders” issued under the federal SCA in Carpenter.

The court that issued the “D orders” compelling Carpenter’s records merely

found there were “reasonable grounds” to believe that the records sought

were relevant and material to an ongoing criminal investigation.” 18 U.S.C.

§ 2703(d). Unlike the Pennsylvania Wiretap Act, the federal statute did not

require, and the government did not provide, an affidavit of probable cause

individualized to Carpenter and his suspected crimes for the issuance of the

“D orders”. Compare 18 Pa.C.S.A. § 5772, with 18 U.S.C. §2703(d). Again,

in the High Court’s opinion, the showing of reasonable grounds fell “well short

of the probable cause required for a warrant,” noting that “[t]he Court usually



____________________________________________


18 In Illinois v. Gates, 462 U.S. 213 (1983), the Supreme Court of the United
States adopted a “totality of the circumstances” standard under the federal
constitution in analyzing probable cause for search warrants based on
information from confidential informants. Gates, 462 U.S. at 238. See also
Commonwealth v. Gary, 503 A.3d. 921 (Pa. 1985). Additionally, Gates
held that the duty of the reviewing court is simply to ensure that the
magistrate had a “substantial basis for . . . concluding that probable cause
existed.” Gates, 462 U.S. at 238-39. We note that Pacheco did not
specifically preserve an issue challenging the finding of probable cause.

                                       - 25 -
J-A09011-19


requires some quantum of individualized suspicion before a search or seizure

may take place.”      Carpenter, 138 S. Ct. at 2221 (citation and internal

quotation marks omitted).

       In sum, we find the government conducted a search when it obtained

Pacheco’s real-time CSLI and that search was constitutional, because it was

conducted pursuant to warrants properly issued in accordance with the

Pennsylvania Wiretap Act and the Fourth Amendment. Accordingly, Pacheco’s

second issue has no merit.

       In his third issue, Pacheco argues that the trial court erred in limiting

the scope of testimony provided by defense witness Robert O. Kirkland, Ph.D.,

who was qualified as an expert on Mexican drug cartels. Our review of a trial

court’s evidentiary ruling is limited to determining whether the trial court

abused its discretion. See Commonwealth v. Dengler, 890 A.2d 372, 379

(Pa. 2005).

       In order to preserve a challenge to an evidentiary ruling, a litigant must

make    a   timely   and   specific    objection   to   the   court’s   ruling.   See

Commonwealth v. Baumhammers, 960 A.2d 59, 73 (Pa. 2008) (holding

that issues are preserved when objections are made timely to the error or

offense); Commonwealth v. May, 887 A.2d 750, 761 (Pa. 2005) (holding

that an “absence of contemporaneous objections renders” an appellant’s

claims waived); Commonwealth v. Bruce, 916 A.2d 657, 671 (Pa. Super.

2007) (holding that a “failure to offer a timely and specific objection results in


                                      - 26 -
J-A09011-19


waiver of” the claim). Additionally, “if the ruling excludes evidence, a party

informs the court of its substance by an offer of proof, unless the substance

is apparent from the context.” Pa.R.E. 103(a)(2).

      At trial, Dr. Kirkland testified generally about Mexican drug cartels. He

explained that the cartels normally operate in the United States through cross-

border family connections or individuals with dual citizenship.      He further

testified as to the coercive tactics used by the most powerful Mexican drug

cartels, including killing, extortion, and threats of violence both in Mexico and

in the Unites States against individuals and their family members. N.T. Trial,

8/9/17, at 217-18.     The evidentiary rulings at issue arose when defense

counsel attempted to ask Dr. Kirkland certain hypothetical questions:

      [Defense counsel]: So, if there was an individual who lived in the
      United States who had a family member who was living in Mexico,
      that person would be at risk of kidnapping if the cartel wanted
      such, correct?

      [Prosecutor]: Objection.

      The Court: Sustained. Don’t answer that Doctor.

      Q: Sir, I want you to assume the following facts in terms of this
      hypothetical question: Assume that specifically an individual lived
      in Norristown and –

      [Prosecutor]: I’m going to object right now, Your Honor.

Id. at 221. In sustaining the Commonwealth’s objections, the trial court ruled

that, based on the area of expertise for which Dr. Kirkland was qualified, he

could testify generally about the cartels, but could not testify specifically to

Pacheco’s case. See id. at 222; see also Trial Court Opinion, 3/9/18, at 17.

                                  - 27 -
J-A09011-19


       The following day, after Dr. Kirkland’s testimony was completed,

defense counsel placed a formal objection on the record regarding the court’s

limitation of Dr. Kirkland’s testimony, and its refusal to let him respond to

hypothetical questions specific to Pacheco’s case. N.T. Trial, 8/10/17, at 16-

17. Defense counsel indicated that he had intended to elicit Dr. Kirkland’s

opinion as to whether Pacheco would have been a potential target of extortion

by the cartel. Id. at 17. The trial court ruled that because Dr. Kirkland never

interviewed Pacheco, and had no direct contact with him, it would be a “great

leap” for him to render an opinion as to whether Pacheco was, in fact,

threatened by the cartels. Id. at 18.

       Pacheco asserts that the hypothetical questions his counsel intended to

ask were framed to demonstrate that an individual residing in the United

States, who has family members living in Mexico, is at risk of having his

relatives kidnapped should he refuse to cooperate with cartel associates.

Pacheco argues that his sole defense was duress, and the trial court prevented

Dr. Kirkland from opining as to whether Pacheco was threatened by the cartels

so as to establish this defense.19

       The trial court ruled that Pacheco waived his evidentiary claim, since he

failed to make a timely objection or offer of proof regarding the hypothetical


____________________________________________


19 Notably, prior to questioning Dr. Kirkland, defense counsel specifically
stated “I’m not going to ask [Dr. Kirkland] to give an opinion as to whether
this particular defendant was under duress because that’s up to the jury to
decide.” N.T. Trial, 8/9/17, at 193.

                                       - 28 -
J-A09011-19


questions he intended to ask Dr. Kirkland. Trial Court Opinion, 3/9/18, at 18.

The trial court noted that defense counsel made no objection or offer of proof

when the trial court made its evidentiary rulings, but waited to do so until the

following day of trial. Id.

       We agree with the trial court’s waiver determination. Counsel waited

until the day after Dr. Kirkland had been excused from the witness stand to

object to the limitation of his testimony. Under our jurisprudence, this was

simply too late to lodge an objection to the ruling that limited the scope of the

witness’s direct examination. See Commonwealth v. Tucker, 143 A.3d 955,

962 (Pa. Super. 2016) (holding that claim was waived where appellant waited

until the completion of direct examination and cross-examination of the

subject witness and the next witness before raising objection). By failing to

place this argument on the record contemporaneously with the trial court’s

ruling, Pacheco has waived it. See Commonwealth v. McGriff, 160 A.3d
863, 868 (Pa. Super. 2017) (finding issue waived for failure to make a timely

and specific objection at time of witness’s testimony).20

       In his final issue, Pacheco challenges the discretionary aspects of his

sentence. “Challenges to the discretionary aspects of sentencing do not entitle

an appellant to review as of right.” Commonwealth v. Moury, 992 A.2d



____________________________________________


20 Even if the claim had not been waived, we would have concluded that it
lacks merit for the reasons expressed by the trial court in its opinion. See
Trial Court Opinion, 3/9/18, at 18-19.

                                       - 29 -
J-A09011-19


162, 170 (Pa. Super. 2010). Prior to reaching the merits of a discretionary

sentencing issue, this Court conducts a four-part analysis to determine:

      (1) whether appellant has filed a timely notice of appeal,
      see Pa.R.A.P. 902 and 903; (2) whether the issue was
      properly preserved at sentencing or in a motion to
      reconsider and modify sentence, see Pa.R.Crim.P. [720];
      (3) whether appellant’s brief has a fatal defect, [see]
      Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate
      under the Sentencing Code, [see] 42 Pa.C.S.[A.] § 9781(b).

Id. (citation omitted). When an appellant challenges the discretionary aspects

of his sentence, we must consider his brief on this issue as a petition for

permission to appeal. Commonwealth v. Yanoff, 690 A.2d 260, 267 (Pa.

Super. 1997); see also Commonwealth v. Tuladziecki, 522 A.2d 17, 18

(Pa. 1987); 42 Pa.C.S.A. § 9781(b).

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.” Commonwealth v. Prisk, 13 A.3d 526,

533 (Pa. Super. 2011). Further, “[a] substantial question exists only when

the appellant advances a colorable argument that the sentencing judge’s

actions were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the sentencing

process.” Id. (internal citations omitted).

      In the instant case, Pacheco filed a timely notice of appeal, preserved

his claims in a timely post-sentence motion, and included in his appellate brief

a Rule 2119(f) statement. As such, he technically complied with the first three

requirements to challenge the discretionary aspects of his sentence.        See

                                  - 30 -
J-A09011-19


Commonwealth v. Rhoades, 8 A.3d 912, 916 (Pa. Super. 2010). Thus, we

will proceed to review his Rule 2119(f) statement to determine whether

Pacheco has presented a substantial question for our review.

      In his Rule 2119(f) statement, Pacheco claims that the trial court

improperly relied on a heroin study provided by the Commonwealth which

indicated sentences imposed on defendants in different jurisdictions where

little information is known. Pacheco also claims that, rather than focusing on

Pacheco’s rehabilitative needs in fashioning his sentence, the trial court sought

to send a message that severely harsh sentences will be imposed for drug

mules.   Pacheco contends that the trial court improperly considered as an

aggravating factor the potential harm that Pacheco could have caused had he

not been caught by law enforcement, rather than the actual harm he caused

by his drug trafficking activities. Pacheco asserts that, in failing to consider

his rehabilitative needs and in holding him accountable for a severe heroin

epidemic, the trial court’s consecutive sentencing scheme, even though within

the standard range of the guidelines, renders his sentence manifestly

excessive, and a virtual life sentence.

      This Court has held on numerous occasions that a claim of inadequate

consideration of rehabilitative needs does not raise a substantial question for

our review. See Commonwealth v. Haynes, 125 A.3d 800, 807 (Pa. Super.

2015). Similarly, an allegation that a sentencing court failed to consider or

did not adequately consider certain mitigating factors does not raise a


                                  - 31 -
J-A09011-19


substantial   question   that   the   sentence   was   inappropriate.      See

Commonwealth v. Lewis, 911 A.2d 558, 567 (Pa. Super. 2006).

      However, an allegation that the court considered an impermissible

sentencing factor raises a substantial question.     See Commonwealth v.

Macias, 968 A.2d 773, 776 (Pa. Super. 2009); see also Commonwealth v.

Matroni, 923 A.2d 444 (Pa. Super. 2007). With regard to the imposition of

consecutive sentences, this Court has stated:

      A court’s exercise of discretion in imposing a sentence
      concurrently or consecutively does not ordinarily raise a
      substantial question. Rather, the imposition of consecutive rather
      than concurrent sentences will present a substantial question in
      only the most extreme circumstances, such as where the
      aggregate sentence is unduly harsh, considering the nature of the
      crimes and the length of imprisonment.

      [An appellant] may raise a substantial question where he receives
      consecutive sentences within the guideline ranges if the case
      involves circumstances where the application of the guidelines
      would be clearly unreasonable, resulting in an excessive sentence;
      however, a bald claim of excessiveness due to the consecutive
      nature of a sentence will not raise a substantial question.

Commonwealth v. Swope, 123 A.3d 333, 338-39 (Pa. Super. 2015)

(citations and quotations omitted).

      Because Pacheco claims that the court considered an impermissible

sentencing factor and that his standard range consecutive sentences are

unreasonable as applied to him, we find he raises a substantial question and

will address the merits of his discretionary sentencing claim.




                                 - 32 -
J-A09011-19


       The trial court determined that Pacheco’s excessiveness claim, if

reviewable,21 lacks merit because the trial court did not abuse its discretion in

fashioning his sentence. The court explained its determination, as follows:

       [Pacheco] is incorrect to claim that his sentence is unduly harsh
       in light of the conduct at issue. This court presided over the jury
       trial in this case and heard all the evidence. This court noted the
       Defendant’s age, his family, and his prior job and company. It
       also noted that it did not believe [Pacheco] started his criminal
       activity with the intent of joining a cartel. This case involved a
       large amount of money and [Pacheco’s] own words that he hoped
       there would be more, more work, more money. This court noted
       the huge amount of money that the heroin was worth, specifically,
       the 27 kilograms of heroin that [Pacheco] transported and
       possessed was worth 8.9 million dollars on the street.

       While the opiate issue within Montgomery County was mentioned
       and this court considered that there is an effect from opiate
       addiction on the people of this community, this court did not
       provide that consideration undue weight. It was merely one of
       many factors considered. This court also possessed a pre-
       sentence investigation [(“PSI”)], heard the [allocution] of
       [Pacheco], and the testimony from [Pacheco’s] wife and half-
       brother. This court did not improperly rely on the severity of the
       heroin epidemic in fashioning its sentence. Rather, this court
       noted that the conduct of [Pacheco] contributed to the drug
       problem within the community, and that his trafficking of massive
       amounts of heroin contributed to that problem. It is proper for
       this court to consider the effect of [Pacheco’s] criminal actions on
       the community.

       However, this court also considered the individual characteristics
       of [Pacheco] as laid out in the PSI, arguments of counsel, and
       statements of [Pacheco] and his family. Finally, this court did note
       that the jury acquitted [Pacheco] of corrupt organizations and
       heard evidence that the police did not recover large sums of
       money from [Pacheco]. Nevertheless, the lack of evidence that
____________________________________________


21We note that the trial court believed Pacheco failed to raise a substantial
question, but provided an analysis in the event we determined he has.
See Trial Court Opinion, 3/9/18, at 29.

                                       - 33 -
J-A09011-19


      [Pacheco] was in possession of large amounts of money is not
      relevant to the sentence. What is relevant to the sentence, among
      the other factors already discussed, is the conduct of [Pacheco] in
      this case.

      In particular, [Pacheco] trafficked 3 kilograms of heroin 9 different
      times. He made long trips to Georgia and New York in his
      trafficking. Each trip, which resulted in the trafficking of 3
      kilograms of heroin, deserved a separate sentence. Still, rather
      than imposing all 9 possession with intent to distribute counts
      consecutively, this court imposed a mixture of consecutive and
      concurrent sentences in order to effectuate a particular sentencing
      scheme that reflected the seriousness of the criminal conduct.
      [Pacheco] should not receive a volume discount for his crimes
      because he committed the same crime more than once.
      Considering the quantity of drugs in this case, it was reasonable
      to run sentences for seven of the nine separate acts consecutively.
      Additionally, the two trips in which [Pacheco] transported large
      sums of drug money were equally deserving of their own
      consecutive sentences. Dealing in proceeds of criminal activity is
      a separate action to the drug trafficking behavior of [Pacheco].
      Finally, the conspiracy charge was also deserving of its own
      sentence. [Pacheco] did not just traffick [sic] 27 kilograms of
      heroin, he engaged in a far reaching conspiracy to achieve his
      criminal goals. Therefore, that action was also deserving of
      separate punishment. This court did not run every sentence
      consecutive, nor did this court even impose a prison term for each
      count. Additionally, all sentences were guideline range sentences.
      Considering the criminal conduct at issue, this sentence was
      appropriate.

Trial Court Opinion, 3/9/18, at 30-32 (citations to record and some

capitalization omitted).

      We discern no abuse of discretion by the trial court in imposing

Pacheco’s sentence. Importantly, the sentencing court had the benefit of a

PSI. It is well-settled that where a sentencing court is informed by a PSI, “it

is presumed that the court is aware of all appropriate sentencing factors and

considerations, and that where the court has been so informed, its discretion

                                  - 34 -
J-A09011-19


should not be disturbed.” Commonwealth v. Ventura, 975 A.2d 1128, 1135

(Pa. Super. 2009) (citing Commonwealth v. Devers, 546 A.2d 12, 18 (Pa.

1988)).      Moreover, in light of the criminal conduct at issue, we cannot

conclude that the trial court’s imposition of standard range sentences is clearly

unreasonable, or that Pacheco’s aggregate sentence is unduly harsh. Swope,
123 A.3d at 338-39.       Accordingly, Pacheco’s final issue entitles him to no

relief.

          Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/24/20




                                   - 35 -